 HONEYCOMB PLASTICS CORP.413Honeycomb Plastics Corporation, Honeyware Prod-ucts, Inc., Laminray Corporation and Hanger-plast, Inc. and Local 867, Warehousemen, Plas-tic Processing, Electrical Components, Produc-tion and Maintenance Employees a/w Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO. Case 22-CA-14455April 8, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 20, 1987, Administrative Law JudgeHoward Edelman issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda brief in support of its cross-exceptions and in re-sponse to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,i andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HoneycombPlastics Corporation, Honey ware Products, Inc.,Laminray Corporation and Hangerplast, Inc.,Kearny, New Jersey, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order.The Respondent has excepted to some of the judge's credibility find-ings. The Board's estabhshed policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance ofthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (34 Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The judge at one point in his discussion found the unit to have 109employees, at other places, 108 employees. The references to 108 em-ployees are inadvertent errors. The judge also found that three employ-ees whose status was disputed•Elena Lainela, Lana Kennedy, and Wil-liam Macklin•should be included in the unit. To avoid any possible con-fusion, we note that these 3 employees are included in the figure of 109.In adopting the judge's finding that the Charging Party Unionachieved majority status, we fmd it unnecessary to rely on the findingthat the two Spann sisters' cards are valid authorizations. Even withoutcounting their cards, we find a total of 56 valid authorization cards•amajority in the unit.Maria E. Balzano and Marta Figueroa, Esqs., for the Gen-eral Counsel.Lewis H. Silverman and Gregg E. Clifton, Esqs. (Jackson,Lewis, Schnitzler & Krupman), for the Respondent.DECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscase was tried before me on September 22-23, 25, and29-30; October 3, 7-9, 22-24, 27-28, and 30; and Novem-ber 6, 1986, at Newark, New Jersey.On May 15 and June 25, 1986, charges were filed byLocal 867, Warehousemen, Plastic Processing, ElectricalComponents, Production and Maintenance Employeesa/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO (theUnion) against Honeycomb Plastics Corporation, Hon-eyware Products, Inc., Laminray Corporation, and Han-gerplast, Inc. (Respondent). On July 11 and August 29,1986, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region 22,issued a complaint and notice of hearing and a firstamended complaint and notice of hearing, alleging thatRespondent has engaged in, and is engaging in, unfairlabor practices affecting commerce within the meaningof Section 8(a)(1) and (3) of the National Labor Rela-tions Act (the Act). The complaint was further amendedduring the trial of the above matter.Briefs were filed by the General Counsel and Re-spondent. On my consideration of the entire record, thebriefs, and my observation of the demeanor of the wit-nesses, I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWRespondent operates out of a single facility in Kearny,New Jersey, four separate corporations. HoneycombPlastics Corporation is a manufacturer of plastic prod-ucts. Honeyware Products, Inc. and Hangerplast, Inc.are corporations engaged in the sale and distribution ofthe plastic products manufactured by Honeycomb. La-minray Corporation is an import export corporation thathandles electrical products.All the above corporations are wholly owned by TonySheng. Sheng is also the president of each corporation.All the employees employed by Respondent are carriedon the Honeycomb payroll. All the production employ-ees employed by Respondent perform work exclusivelyfor Honeycomb. The clerical employees and Sheng per-form work for all four corporations under the supervi-sion of Sheng. Honeycomb is reimbursed by the otherthree corporations for their share of payroll expenses.Honeycomb pays rental for the Kearney facility and theexpense for all production and office equipment utilizedat the Kearney facility.The General Counsel contends that the above-de-scribed corporations constitute a single employer withinthe meaning of the Act. I concur. It is clear that amongthe four corporations there is common ownership, man-agement, and supervision. The corporations share acommon facility and equipment. There is interchange ofemployees who are employed in a single payroll. Addi-tionally, Honeycomb, Honeyware, and Hangerplast areinterrelated in that Honeycomb manufacturers the prod-ucts sold by Honeyware and Hangerplast. I fmd theabove four corporations to constitute a single employer288 NLRB No. 51 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwithin the meaning of the Act. Radio Union Local 1264v. Broadcast Service, 380 U.S. 255, 256 (1965); Consolidat-ed Dress Carriers, 259 NLRB 627, 633-634 (1981).Respondent, in the course of its operations, annuallyships from its Kearny, New Jersey facility productsvalued in excess of $50,000 directly to points located out-side the State of New Jersey.Respondent admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Respondent also admits and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.The parties stipulated that the following unit is the ap-propriate collective-bargaining unit:All regular full and part-time production, mainte-nance and warehouse employees, including plantclerical employees, and office clerical employeesemployed by Respondent at its Kearny, New Jerseyfacility, but excluding professional employees, confi-dential employees, managerial employees, guardsand siipervisors as defined in the Act.As of May 5, 1986, Respondent employed 109 unit em-ployees.'Respondent's entire operation is run by Tony Sheng,the president. Claire Hooker is admittedly second incommand and a statutory supervisor. Respondent's pro-duction operation utilizes three standard 8-hour shifts.Joe Torres, classified by Respondent as a molding man-ager, works the first shift and appears to be what is com-monly referred to as a plant manager. He reports directlyto Sheng or Hooker in Sheng's absence. He is in overallcharge of Respondent's production operation and is thehighest paid production supervisor. It is admitted that heis a statutory supervisor.Reporting to Torres are Foremen John Maddin, OscarSalazar, Eugene Rosario, and Fernando Frias. Also re-porting to Torres is Charlie James, an admitted supervi-sor within the meaning of the Act. All the above individ-uals are salaried whereas unit production -employees arehourly paid. Moreover, there are wide differences intheir weekly pay. The above foremen receive between$460 to $500 per week, as contrasted with an hourlystarting pay rate of about $3.40 per hour for productionemployees.The credible evidence, including the testimony ofSheng, establishes that these foremen make recommenda-tions to Sheng as to the number of employees needed tooperate their shifts. These recommendations are general-ly followed. They are consulted by Sheng and JaneHooker as to which employees should be laid off whenlayoffs are required. They have the authority to dis-charge employees and have on occasion exercised suchThe General Counsel contends that Claire Hooker is an employeewith "special status" and that John Macklin, Oscar Salazar, Eugene Ro-sario, Fernando Frias, and William Macklm are supervisors within themeaning of the Act As set forth below, I agree with the General Coun-sel's contentions except as to William Macklin. Counsel for Respondentcontends that Elena Lamela and Lana Kennedy are supervisors withinthe meaning of the Act and additionally that Lamela is a confidential em-ployee. For reasons set forth below, I reject these contentions.authority. They have authority to suspend employees forimproper conduct. They have authority to grant employ-ees time off and to adjust grievances. Additionally theyrecommend employees for merit raises and their recom-mendations are usually followed.The foremen are responsible for the work on the shiftsand in discharging such responsibility they assign em-ployees their work and transfer them from job to jobwhen necessary to complete the work of the shift. Theforemen do no production work themselves, althoughthey may repair production machinery when necessary.2Possession of any of the indicia set forth in Section2(11) of the Act is sufficient to establish supervisorystatus. Kern Council Services, 259 NLRB 817 (1981). Thefacts above establish that of the above-named foremenpossesses many of the supervisory indicia. Moreover,they are salaried and earn significantly more than thehourly paid unit employees. ITT Corp., 249 NLRB 441,442 (1980); Clear Lam Packaging, 265 NLRB 701 (1982).Accordingly, I conclude that John Macklin, Frias, Sala-zar, and Rosario are supervisors within the meaning ofthe Act and are excluded from the bargaining unit.The credible evidence establishes that William Macklinwas an hourly paid employee earning less than severalother admitted unit employees. Unlike other supervisors,William Macklin performed significant production work,specifically many duties associated with a floorboy. Heoriginated no assignments or gave no orders on his own.At best he acted on occasion as a conduit, relaying in-structions from his shift foreman to other unit employees.There is insufficient evidence to establish that WilliamMacklin possessed any of the supervisory indicia setforth in Section 2(11). Accordingly, I conclude he is aunit employee.The credible evidence establishes that Claire Hooker isJane Hooker's mother. Jane Hooker is Respondent'shighest-level supervisor. She is in complete charge of theplant when Sheng is out of town on business. ClaireHooker began working for Respondent in March 1986 asa production employee. She worked exclusively on thehot stamping machine that was usually operated by otherproduction workers when they had no immediate workon their own machines. She left Respondent's employduring the latter part of May 1986. She did not returnuntil sometime in September 1986.3 Her starting rate of2 My findings of fact throughout this case are based on the credibletestimony of the General Counsel's witnesses and on the admissions ofSheng and other supervisory employees. I found all General Counsel wit-nesses to be generally credible. I was generally impressed with theiroverall demeanor. Their direct testnnony was forthright and consistentwith the relevant facts contained in their affidavits. Exhaustive cross-ex-amination by Respondent counsel elicited at times only minor inconsistan-cies that I would expect from a truthful witness Moreover, the GeneralCounsel's witnesses were Often mutually corroborated and were addition-ally corroborated by Respondent's own records.On the other hand I was generally unimpressed with the demeanor ofRespondent's witnesses. They were frequently evasive during cross-exam-ination and there were often major contradictions between their directtestimony and cross-examination and/or their affidavits.I will set forth below, where appropriate, additional reasons for dis-crediting specific individuals.3 Respondent contends that Claire Hooker's absence during thesummer months was due to a disability leave. This is not supported byContinued HONEYCOMB PLASTICS CORP.415pay was $4.50 per hour as contrasted with Respondent'susual starting rate of $3.40 per hour. Unlike other pro-duction employees she had no set hours, usually drivingto and leaving work with Jane Hooker. She does notpunch a timeclock nor is her name on the daily produc-tion list as all other unit employees. Her health insurancepremiums are paid out of Jane Hooker's paycheck. She ispermitted the use of the front office lavatory and kitchenfacilities that other production employees are not permit-ted to use. On occasion she has used the company carfor personal use.It is clear to me that Claire Hooker's working condi-tions are significantly different from those of other pro-duction employees, and that she enjoys a special status asthe result of her relationship with Jane Hooker. I there-fore conclude she does not share a community of interestwith the unit employees. Sertafilm, Inc., 267 NLRB 682,691 (1983), enfd. 726 F.2d 1435 (3d Cir. 1985); WescoElectrical Co., 232 NLRB 474, 483 (1977).Respondent contends that Elena Lamela was a super-visor, a managerial employee, and/or a confidential em-ployee. The credible evidence shows that Lamela wasoriginally the secretary to Sales Manager David Pearl-man. Her duties consisted essentially of typing sales let-ters, answering phones, and filing papers. She also han-dled the accounts receivable and accounts payable forHoneyware.When Pearlman left Respondent's employ in Decem-ber 1985, Lamela took on additional responsibilities. Sheanswered customers' and salesmen's questions regardingorders and shipment dates, scheduled pickup dates, and,on Sheng's authorization, placed orders with the vendorsfor labels, cartons, and other supplies. Lamela alsobecame responsible for administering Respondent'shealth insurance program. In this connection, she kepttrack of eligibility dates for new employees, providedthem with enrollment forms, assisted employees in com-pleting claims forms, and filed claims with Respondent'sinsurance carrier. In order to perform these functions shehad access to the personnel files of the employees.Respondent contends that Lamela hired employees.The credible evidence establishes that Lamela's involve-ment in the hiring process amounted to no more thanroutine clerical duties that she performed at the directionof Jane Hooker or other supervisory personnel. Deci-sions to hire employees were made by Sheng in consulta-tion with Jane Hooker and Torres. When applicants ap-peared at Respondent's facility, Lamela would providethem with employment applications and assisted them infilling them out. She performed no function that couldreasonably be considered interviewing applicants. After adecision was made to hire a specific number of appli-cants, Jane Hooker would instruct Lamela to call the ap-plicants and tell them to report for work. When she per-formed this function and the applicant reported for workshe would, pursuant to Jane Hooker's instruction, rou-tinely place the notation "hired by" Lamela, on the ap-the record. Respondent provided no evidence to establish such conten-tion. Moreover, in his affidavit dated July 1, 1986, Sheng stated thatClaire Hooker was no longer employed by Respondent and made abso-lutely no mention of a disability leave of absence for her.plication. On occasion, other office employees wouldperform this function, but Lamela usually did it becauseshe spoke Spanish and most of the production employeeswere Spanish.Respondent also contends that Lamela was the personproduction employees saw when they had any problems.However, the evidence shows that the employees soughther out because of her ability to communicate with themin their native language. Lamela did not resolve griev-ances, but merely transmitted the information to Shengwho resolved the matter himself or through the foremen.The evidence clearly establishes that while workingfor Pearlman Lamela was no more than a secretary, anoffice clerical employee. When he left Respondent'semploy he was not replaced and so there was a void inher duties. The duties she was assigned beginning Janu-ary 1986 until her discharge on May 3, 1986, only 4months later were also clerical in nature. These duties in-cluded distributing health insurance forms to employeesand assisting employees in filling in the blanks if request-ed. It would be expected that in the performance of suchduties she would have access to the employees' person-nel files. That she had such access to personnel filesstanding alone is not sufficient to qualify Lamela as aconfidential employee. Ohio State Legal Services Assn.,239 NLRB 594, 599-600 (1978); Greyhound Lines, 257NLRB 477, 480 (1981). There is not a scintilla of evi-dence that Lamela possesses any of the criteria requiredby the Board to qualify an individual as a confidentialemployee. Greyhound Lines, supra at 480. Accordingly, Ireject Respondent's contention that Lamela is a confiden-tial employee.It is undisputed that there was not a single employeewho reported to Lamela or one over whom she had anyauthority. It appears Respondent's sole contention as toLamela's supervisory status rests on Respondent's con-tention that Lamela has authority to hire employees.First, it strikes me as highly improbable that a nonde-script secretary performing the usual mundane secretarialduties as of January 1986 would suddenly be given au-thority to hire employees within the meaning of Section2(11) of the Act. Moreover, the credible evidence estab-lishes that she did not hire employees on her own au-thority. She merely contacted applicants that JaneHooker had determined should be hired and informedthem, pursuant to Hooker's instructions, when theyshould report to work. That she placed her name on theemployee's application indicating she had hired the em-ployee was merely a procedural and ministerial act.There is no evidence that Lamela used any discretion ofindependent judgment concerning the hiring of employ-ees. Artcraft Displays, 262 NLRB 1233, 1234 (1982). Ac-cordingly, I reject Respondent's contention that Lamelais a supervisor within the meaning of the Act.Respondent also contends that Lamela is a managerialemployee. I see no evidence to support such contention.There is no evidence that Lamela has independent au-thority to order supplies or to commit Respondent tosupply goods to customers. Washington Post Co., 254NLRB 168, 182, 183 (1981). Accordingly, I reject Re-spondent's contention. 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent contends Lana Kennedy is a supervisor. Ifind Respondent's contention that an hourly paid em-ployee who receives $5 an hour and allegedly supervisessix employees on an assembly line in the first shift is asupervisor but Rasario, the first-shift foreman who is sal-aried at $500 per week and supervises 57 employees, in-cluding Kennedy, is an employee to be inconsistent. Inany event, the credible evidence establishes Kennedy'smain duties were to prepare and pack samples andorders. Because she worked in the room where the as-, sembly line was located, Kennedy also assisted the as-sembly line employees by notifying them what itemswere being packed and providing them with materials.She also performed assembly line work when the work-load required it. The work assignments were given to theassembly employees by the shift foremen each day beforeKennedy arrived. Although Kennedy spoke with JaneHooker informally about assembly employees' perform-ance, that was not part of her duties and she made norecommendations in that regard. I fmd Respondent hasfailed to establish sufficient credible evidence that Ken-nedy possesses any supervisory indicia described in Sec-tion 2(11) of the Act. I conclude Kennedy is an employ-ee within the meaning of the Act.The Union's campaign began on April 28 whenLamela telephoned the union office and arranged to meetwith union representatives on April 29. On April 29!Lamela, Lana Kennedy, and Donna Lennox met withtwo union representatives at a local restaurant. They dis-cussed the need for a union at Respondent, signed au-thorization cards designating the Union as their collec-tive-bargaining representative, and received blank au-thorization cards to distribute among the other employ-ees.These cards set forth the full name of the Union and,in pertinent part, read:I, the undersigned, hereby apply for admission tomembership in the above Local Union and volun-tarily choose and designate it as my representativefor purposes of collective bargaining, hereby revok-ing any contrary designation.That same day, Kennedy and Lamela distributed au-thorization cards to several first- and second-shift em-ployees at the plant. The following day, April 30, morecards were distributed by Lamela, Kennedy, and severalother employees who had become active in the unioncampaign. These employees included Maureen Alday,Victor Febus, Luis Perez, Luis Valderrama, Maria DeCarvahlo, Ana Santos, Carmen Silva, and Cecilia Nar-vaez. These employees worked on various shifts and indifferent plant areas.On April 30, after work, the Union held a meeting at apark located approximately two blocks from Respond-ent's plant. Approximately 20 employees attended thismeeting. At the meeting Union Representative JosephSzczesny among other things explained the purpose ofthe cards: to join the Union and the need to receivesigned cards from a majority of the employees. Addition-al employees signed authorization cards at this meetingand turned them in to Szczesny.On May 1, the solicitation of authorization cardsthroughout the plant continued. That evening about 20employees met at the Union's offices. Once again thepurpose for the authorization cards was discussed. Addi-tional signed cards were obtained. At the conclusion ofthis meeting the Union had obtained 54 signed authoriza-tion cards. Two additional cards were obtained on May5. Thereafter, undoubtedly as a result of Respondent'sextensive unfair labor practices described below, theUnion was unable to obtain any additional signed cards.The overwhelming credible evidence presented by amultitude of soliciting employees and card signers estab-lishes that virtually all Respondent's employees, and cer-tainly all the card signers, regardless of their native lan-guage, were made aware, one way or another, of theUnion's attempt to organize the plant, and the purposefor which these authorization cards were being solicited,before they signed their authorization cards. Therefore, Ifind all the cards valid although Respondent was able toestablish in some cases that the signers could not readtheir cards. World Generator Co., 242 NLRB 1295, 1309fn. 2 (1979).The credible testimony of Maureen Alday, AlejandroBrito,4 Maria De Carvahlo, Victor Febus, Raul Gonza-lez, Tanisha Jesus, Lana Kennedy, Elena Lamela, DonnaLennox, Blanca Lopez, Maria M. Mejia, Luis Perez,Mirtha Perez, Rose Petway, Ana Santos, Luis Valder-rama, Nilda Vilca, and Regina Wierzgala established thatthey signed and dated their authorization cards and wereaware, either by reading the card or being orally in-formed, that the purpose of the card was to join theUnion so that it would represent them. I find these 18cards to be valid authorization cards. Cumberland ShoeCorp., 144 NLRB 1268 (1963); NLRB v. Gissel PackagingCo., 395 U.S. 575, 609 (1969).Elena Lamela credibly testified that during the unioncampaign she spoke to many of the employees and toldthem the purpose of the cards was to bring in the Union.She further credibly testified she personally observed Li-liana Bustamante, Ana Maria De Luca, Edith Guerrero,Cecilia Narvaez, Grimaneza Sanchez, Elida San Martin,Jadvviga Maleszewska,5 and Anita Moncada sign theircards. These cards are unequivocal on their face, the sig-natures are clearly readable, and they are not challengedby Respondent as not being authentic. Under these cir-cumstances, I find these above eight cards to be valid au-thorization cards. Photo Drive Up, 267 NLRB 329, 363(1983); Montgomery Ward & Co., 253 NLRB 196, 204(1980); and J. P. Stevens & Co., 247 NLRB 420, 486, 487(1980). Additionally, Lamela credibly testified she re-ceived signed cards from Charles A. Lutkus, Johnnie M.King, and Helen Ngo. These cards are unequivocal ontheir face, and the signatures are not challenged by Re-spondent. Under the rationale above, I fmd these threecards valid authorization cards. See Photo Drive Up,supra.4 Brito's card is dated April 1. However, the credible testimony ofMaria De Carvahlo who saw him sign establishes the correct date asMay 1.5 Kennedy credibly testified Maleszewska returned her signed card toher. 'HONEYCOMB PLASTICS CORP.417Luis Valderrama credibly testified that employeesNohimy Ayalo and Isilda Caetano signed their cards inhis presence. These cards are unequivocal on their face,the signatures are not challenged by Respondent as notbeing authentic. Under these circumstances, I find thesetwo cards to be valid cards. See Photo Drive Up, supra.Valderrama further credibly testifi,t that he receivedfrom Maria Soto, Luz Aurora Cubas, and Nieves Her-nandez \ their signed cards. These cards are unequivocalon their face, and the signatures are not challenged byRespondent. I find these three cards valid. See PhotoDrive Up., supra.Lana Kennedy credibly testified that employees MariaConceicao Miranda, Teresa Santos, Luz Gilman, andMariana Lopez signed cards in her presence. The cardsare unequivocal on their face and their signatures notchallenged by Respondent. I find these four cards valid.See Photo Drive Up, supra.Maureen Alday credibly testified that Ewa Jez, MariaS. Cases, Richard Macanka,6 and Bernard J. 0. Charlessigned union cards in her presence. These cards are un-equivocal on their face and the signatures are not chal-lenged by Respondent. I find these four cards to bevalid. See Photo Drive Up, supra,Alday also credibly testified that Maria I. Rodreguesreturned her signed card to her. This card is unequivocalon its face and the signature is not challenged by Re-spondent. I fmd this card to be valid. See Photo Drive Up,supra.Luis Perez credibly testified employees Guillermo Bel-lido and Aroldo Morales signed cards in his presence.These cards are unequivocal on their face and their sig-natures are not challenged by Respondent. I find thesetwo cards valid. See Photo Drive Up, supra.Maria De Carvahlo credibly testified that employeeDaniela Jaques signed her authorization card in her pres-ence. Regina Wierzgala and Ana Santos credibly testifiedthat employees- Jadqiga Grodzka and Jose Penafiel, re-spectively, signed their authorization cards in their pres-ence. These cards are unequivocal on their face and theirsignatures are not challenged by Respondent. I find thesethree cards to be valid cards. See Photo Drive Up, supra.Rosa Basics testified she received a union card duringone of the union meetings described above, understoodthe purpose of the card was to become a member of theUnion, and authorized her sister Nohimy Ayalo to fillout and sign her card. She then observed Ayalo performthis function and give the card to Lamela. The Boardhas held one employee may authorize another employeeto sign her name on an authorization card_ Limpert Bros.,276 NLRB 364 (1985). Accordingly, 1 find Bastos' cardto be a valid card.Respondent produced seven employees, currently em-ployed by it, to testify as to improper solicitation con-cerning their authorization cards. In each case the cardsigner acknowledged his or her signature. The languageof the cards was the same as all other authorization cardsdescribed above.6 This testimony was corroborated by the credible testimony of LuisPerez.Aracelly Solano testified that she signed her unioncard based on the representation of Maria Soto and AnaSantos to her that the purpose of the card was to obtainnew benefits from Respondents. Such testimony, howev-er was directly contradicted by her affidavit that stated:I signed a card for Local 867 Teamsters. I wasgiven cards by Maria Soto and Ana Santos. Theytold me the cards were to try to bring in a union.They told me to sign it but not to say anything toJoe Torres because the company didn't want theunion to come in. I signed it and returned it signedto Elena Lamela.Additionally, during cross-examination Solano was askedwhether she discussed the Union's organization campaignwith Supervisor Jose Torres, her boyfriend. She deniedthis. However, on being informed that Torres had justpreviously testified that such conversations did takeplace, she admitted such conversations. These materialcontradictions are sufficient in my mind to discreditSolano.Accordingly, I discredit Solano's testimony and con-clude her card is a valid card.Carmen Silva authenticated her card but testified thatLamela told her the card was for insurance. I find suchtestimony inconsistent with her actions. The evidence es-tablished that initially she was an active union supporterwho assisted in soliciting cards, attended the union meet-ings where the purpose of the cards was emphasized inboth English and Spanish, and posed for pictures withLamela and other principal employee organizers. It is ob-vious that Silva was aware of the purpose of the cardshe signed. Although she was discriminatorily laid off onApril 2, she was reinstated by Sheng on May 12 whenshe asked for her job and in return signed an affidavit forRespondent stating she was threatened with being re-ported to the Department of Immigration if she did notsign a card. On cross-examination she admitted suchstatement was not true. I conclude Silva was not a credi-ble witness. I also conclude she was fully aware of thepurpose of her card before she signed it and that hercard is valid.Jorge Valdes authenticated his card but denies he wasaware of the purpose of the card when he signed.Lamela credibly testified that she told him the purposeof the card was to bring in the Union.Further, Valdes' testimony is inconsistent with his affi-davit and consistent with Lamela's testimony. Moreover,he assisted in the solicitation of cards from other employ-ees. Accordingly, I discredit Valdes' testimony as to hisnot being aware of the purpose of the card and find hiscard to be a valid card.Ana Cecelia Garcia authenticated her card and thenincredibly testified at the time she signed a union cardshe was told she was required to sign such card becausethe Union was already the bargaining agent of Respond-ent. On crost-examination, however Garcia admitted shewas well aware of the union organizing drive and admit-ted she was told by the solicitor of the card that as aresult of the signing she might receive better benefits andwages. In view of these admissions and my conclusion 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat an employees were aware of the purpose of thecards, I find this a valid card. Moreover, Garcia attendeda union meeting that same day, April 30, after workwhen the purpose of the union cards was again dis-cussed. She thereafter signed another card at this meet-ing written in Spanish, her native language, and handedit in to the Union.7 Garcia identified this card and au-thenticated her signature. I fmd this to be a valid card.Moreover, it reinforces my conclusion as to the validityof the first card.Alberto Cerrato authenticated his union card signed onMay 1. He incredibly testified he was given the card byLuis Valderrama, who told him the card was for theUnion, but that the Union was already in the shop. Oncross-examination, Cerato admitted he was familiar withunion and nonunion shops through his prior working ex-perience. Moreover, he admitted Valderrama also toldhim if he signed the card he might get better benefits.Further, Valderrama credibly testified it was Cerratowho approached him and asked him for a card. In viewof Cerrato's familiarity with unions, Valderrama's state-ments about better benefits, and my conclusion that allemployees were aware of the purpose of the cards, I findhis card a valid card.Cesar Veliz authenticated his card signed on May 1.The card was written in Spanish, Veliz' native language.He incredibly testified he signed because the solicitorwhom he could not identify told him he would be firedif he did not sign. On cross-examination, however he ad-mitted that at the time of the solicitation, the solicitortold him that if the Union came in he might get betterbenefits and that his job was secure and he would not befired. In view of the above contradictory statement, andmy conclusion that all employees were aware of the pur-pose of the cards, I discredit his direct testimony con-cerning the alleged threat and find that his card is valid.Maria Rodrigues authenticated her card signed onMay 1. She then incredibly testified on direct examina-tion that the solicitor, whose name she could not recalltold her she would be fired if she did not sign. She thensomewhat contradicted herself on direct when she testi-fied that she was just told to sign the card because itwould be good for her. On cross-examination Rodriguesadmitted she was aware of the Union's organization andthat the Union was soliciting signed cards in order to"represent the employees." She also admitted that the so-licitor discussed the possibility of better benefits if shesigned. The credible testimony of the General Counsel'switnesses established that Rodrigues attended two unionmeetings including the May 1 meeting where employeeswere informed in English and Spanish that they couldnot be fired for engaging in organizing activities. It wasafter this meeting that Rodrigues signed her card. On thebasis of her contradictions in her direct testimony, heradmissions on cross-examination, and the credible testi-mony of the General Counsel's witnesses, I discredit hertestimony that she was threatened with discharge if shedid not sign a union card. I find her card to be valid.7 This card was marked as G.C. Ex.h. 2 but was inadvertently not of-fered into evidence.Employee Rose Petway credibly testified that on May3 she was present at a McDonald's restaurant and ob-served employees Cynthia and Helen Spann, sisters, read,fill out, and sign union authorization cards. The Spannsisters did not submit these cards to the Union.8Respondent contends that the missing cards of Cynthiaand Helen Spann should not be counted towards theUnion's majority. The General Counsel contends thattheir cards are valid designations of the Union as theirrepresentative. I conclude Petway's testimony that theSpanns signed cards in her presence is sufficient to estab-lish that they designated the Union as their bargainingrepresentative. Justak Bros. & Co., 253 NLRB 1054, 1081(Byrum and Ignaszewski).The fact that the Spann sisters failed to deliver theircards to the Union does not invalidate their cards. TheBoard has held that delivery of cards to the union is nota requirement for its validation. The signing of the cardalone is sufficient to show a valid designation at the timeof signing. Retail Clerks, 153 NLRB 204, 226-227 (1965),enfd. 366 F.2d 642 (D.C. Cir. 1966); Capital-VarsityCleaning Co., 163 NLRB 1057, 1060 fn. 4 (1967); Interna-tional Metal Specialties, 172 NLRB 1338, 1339 fn. 7(1968). The Board presumes that the card signer intendsto communicate her designation to the organization des-ignated, absent affirmative evidence of contrary contem-poraneous conduct. Retail Clerks, supra at 226.The record is devoid of any evidence showing anycontemporaneous conduct by the Spann sisters thatwould nullify their designations. Thus, I fmd the Spanns'cards valid cards.Accordingly, I conclude that, on May 5, the Unionhad obtained 58 valid union cards.On April 30, Respondent was admittedly aware of theUnion's organizing campaign and of the fact that therewas a scheduled union meeting that night after work.This information was conveyed to Jane Hooker and JoeTorres by employees. At this time Tony Sheng was outof the country on business and Hooker was in overallcharge of the shop with Torres next in command.On the evening of April 30 Jane Hooker visited thehome of Linda McCourt, Lana Kennedy's daughter, anda longtime social friend of Hooker's. McCourt is not em-ployed by Respondent. During their visit Hooker toldMcCourt that the employees were trying to bring in aunion and she hoped her mother (Lana Kennedy) wasnot one of them because she could get fired. Later thatevening McCourt told Kennedy about Hooker's state-ment.98 Petway testified she was told by the Spanns on May 5 that they werenot going to turn in their cards because they needed their jobs. This ishearsay testimony and I have not considered it in making a determinationas to the validity of the cards. Assuming the truth of such testimony,however such statements were undoubtedly the result of Respondent'sunfair labor practices, including the discriminatory layoff of over 20 em-ployees.9 I credit McCourt's testimony I was impressed with her overall de-meanor and her ability to recall details. Moreover, her testimony has aring of truth to it. For the reasons discussed above, I was not impressedwith Hookers credibility HONEYCOMB PLASTICS CORP.419I find Torres' statement to De Caravahlo that sheknew what was going on to be an implication that hewas aware of her and other employees' union activityand he was letting her know he knew about such activi-ties. I fmd such statement creates the impression of sur-veillance in violation of Section 8(a)(1). Eagle Headers,273 NLRB 1486 (1985). I also find his statement to DeCaravahlo and Santos that Sheng was aware of whatwas going on and that everybody was going to pay toconstitute the impression of unlawful surveillance and athreat of unspecified reprisals. Eagle Headers supra; Frito-Lay, 232 NLRB 753 (1977), enfd. 585 F.2d 62 (3d Cir.1978).Raul Gonzalez credibly testified that on May 1, about11:30 a.m., Torres told him that employees were solicit-ing other employees to sign union cards. He told Gonza-lez not to sign or he might get fred.11 I find this to be aclear threat of discharge in violation of Section 8(a)(1).On May 1, at noon, Hooker had a conversation withLana Kennedy and told her that Respondent had intend-ed to train her for a higher paying position, but becauseshe had signed a union card she would not receive theposition. I find this to be an obvious threat to deny apromotion in violation of Section 8(a)(1).12 Sertafilm,Inc., 267 NLRB 682, 687 (1983).On April 1, about 4 p.m., Supervisor Eugene Rosariotold De Caravahlo that the employees had really made amess of things and added, "wait until Tony [Sheng]comes back." Given the nature of the day's events, I fmdRasario was impliedly referring to the Union when hereferred to a "mess of things" and that his statementabout waiting until Sheng came back was an impliedthreat of unspecified reprisal in violation of Section8(a)(1).12 Midland-Ross Coq., 239 NLRB 323 (1978),enfd. 617 F.2d 977 (3d Cir. 1980).On May 1, Torres observed Raul Gonzalez talking totwo second-shift operation employees in the plant lunch-room. Sometime later Torres came over to Gonzalez andtold him he did not want to see him talking to the opera-tors or he would fire them. Respondent has a rule pro-hibiting talking with operators at their machines. Thereis no rule against talking to any employee in the lunch-room." Because Respondent's rule against talking waslimited to the machine area, and because the conversa-tion took place in the lunchroom, an area not covered bythe rule, and in light of the extensive 8(a)(1) and (3) con-duct described above and below, I conclude Torres'statement was an unlawful threat to discharge employeesin violation of Section 8(a)(1). Laredo Coca Cola BottlingCo., 241 NLRB 167 (1979), enfd. 613 F.2d 1338 (5th Cir.1980), cert. denied 449 U.S. 889 (1980).Tony Sheng was originally scheduled to return fromTaiwan on May 5. However following his May 1 con-"For the reasons set forth above, I do not credit Torres' denial.12 Hooker denied this conversation. For the reasons set forth above, Ido not credit Hooker. Moreover, Hooker testified she spoke with Kennes-dy in connection with offering assistance to Kennedy's daughterMcCourt. This is not credible because she spoke to McCourt the nightbefore and could have offered such assistance directly.12 I do not credit Rosario's denial.14 Torres' testimony in connection with this incident is discreditedI conclude Hooker's statement to McCourt was in-tended to be conveyed to Kennedy and constitues athreat to discharge employees in violation of Section8(a)(1). A & R Transport, 237 NLRB 1084, 1088 (1978).On the morning of May 1 Hooker told Charles James,an admitted supervisor, that she was going to send someemployees home that day because there were insufficientsupplies for production. Hooker later told Lamela aboutthis proposed layoff. Lamela immediately called theUnion. The Union's attorney contacted Hooker and pro-tested the proposed layoff. Hooker thereafter instructedJames to distribute appropriate supplies and no one waslaid off. I conclude the proposed layoff was discrimina-torily motivated. I make this conclusion on the basis ofHooker's threat to McCourt, described above, and thesubsequent massive 8(a)(1) and (3) violations describedbelow. I conclude she withdrew the layoff on being con-fronted by the Union attorney's call, coupled with theabsence of Sheng. She was reluctant to follow throughand thus did not consummate the layoff. However, I findher communication of the proposed layoff of employeesto constitute an unlawful threat in violation of Section8(a)(1). Gayston Corp., 265 NLRB 1, 12 (1982).Sometime during the morning of May 1 Jane Hookerspoke with Sheng in Taiwan and told him about theUnion's organization.On the morning of May 1, Charlie James, Respond-ent's supervisor, and employee Victor Febus heard PlantManager Joe Torres tell employee Aracelly Solanowords to the effect that "you have to tell me" and ob-served Solano in tears. Solano is Torres' girlfriend. Em-ployee Raul Gonzalez testified that later in the daySolano told him Torres was questioning her as to theidentity of the main employee organizers. During thecourse of the day, Solano allegedly told other employeesthat Torres was questioning her about the identity of theemployee organizers. Solana and Torres denied such in-terrogation.The General Counsel contends that the alleged unlaw-ful interrogation can be proven by the hearsay testimonyof employees because Solano's statements to the GeneralCounsel's witnesses were spontaneous utterances madeunder stress and part of the res gestae and admissibleunder Federal Rules of Evidence 803(2). I conclude So-lano's statements to employees were not made contempo-raneous with the event and such hearsay statements arenot properly part of the res gestae. They are in my opin-ion too inherently unreliable to predicate the finding ofan unfair labor practice notwithstanding the corrobora-tive testimony of the employees and my unfavorable im-pression concerning the credibility of Torres and Solano.During the morning of May 1, Torres spoke with em-ployee Maria De Caravahlo and Teresa Santos. De Cara-vahlo credibly testified she asked Torres what was goingon and Torres replied she knew what was going on.Sheng was also aware of what was going on and every-body was going to pay."10 Torres denied De Caravahlo's statements In view of my unfavor-able impression of Ins credibility, I do not credit such denial 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDversation with Jane Hooker concerning the Union's or-ganization, he rushed home on the evening of May 2.When Sheng came to the plant he questioned Torresabout the union organization and Torres told him the or-ganization was widespread, that about 99 percent of thefirst shift, which was the largest shift," was in favor ofthe Union, that Lamela was the chief employee organiz-er, and that Raul Gonzalez, Maria Soto, Ana Santos, andVictor Febus were soliciting cards. It is clear that on theevening of May 2 Sheng was aware of the extent of theUnion's organization and knew the identity of the lead-ing employee supporters.During the trial Sheng admitted he was unalterablyopposed to a labor organization in his shop and that hewould rather close his plant than to recognize and bar-gain with the Union. Such admission was consistent withan affidavit he gave in connection with the investigationof this case. I find such admission to constitute evidenceof union animus of such intensity that it would support aconclusion that Respondent was willing to commit what-ever unfair labor practices were necessary to keep theUnion out. Moreover, I further conclude such intenseadmitted animus reflects adversely on Sheng's credibility.On May 3, at 8 a.m., Sheng met with the third-shiftemployees as they were concluding their shift. The cred-ible testimony of the General Counsel's witnesses estab-lishes that Sheng told the employees he would rather diethan deal with the Union." I conclude such statement tobe a threat to close the shop rather than bargain with theUnion in violation of Section 8(aX1). South Nassau Com-munities Hospital, 262 NLRB 1166, 1175 (1982).Sheng also told the third-shift employees at this meet-ing that they should not sign union cards, and that if theUnion solicited then they should report it to him." Inview of Respondent's numerous and serious unfair laborpractices, I find such conduct interferes with the employ-ees right to organize in violation of Section 8(aX1).Union Carbide Corp., 259 NLRB 974, 978 (1982); J. H..Block & Co., 247 NLRB 262 (1980).On May 3, about 8:30 a.m., Sheng called a meeting ofthe warehouse employees on the first shift. Sheng toldthe employees he knew everything about the Union andwhich employees were involved. I find such conductconstitutes conveying the impression of unlawful surveil-lance. Sierra Hospital Foundation, 274 NLRB 427, 442,443 (1985). He also told the employees he would ratherdie than let a union come in. He said be would close theshop before he would deal with a union." Such state-ments constitute a clear threat to close the shop in viola-tion of Section 8(a)(1). He then asked Jorge Valdes andLuis Perez, employees present at the meeting why theyhad turned against him and told them one of the officeemployees, an obvious reference to Lamela, had startedthe union organization. Such statements that were accu-rate, and were obviously intended to coerce employees15 The first shift had about 58 employees while the second and thirdemployed about 25 employees each.16 Sheng denied this statement. I have discredited Sheng. Moreover,such denial is totally inconsistent with his admission of union animus.17 To the extent Sheng denies such testimony he is not credited.18 Such statements are consistent with Shengs' admitted knowledgeand animus.and to create the impression that their activities wereunder surveillance. I fmd such conduct violative of Sec-tion 8(a)(1). Sierra Hospital Foundation, supra; Arrow Au-tomative Industries, 256 NLRB 1027, 1029 (1981). Shengalso told the assembled employees that he was not goingto give them raises that he had promised before theunion campaign." In view of Sheng's threats to closethe shop, his creating the impression of surveillance atthis meeting, and the other unfair labor practices de-scribed above committed by Sheng and his agents, I findthe retraction of a promised wage increase to be an un-lawful threat, violative of Section 8(a)(1).On May 2 Torres asked employee Raul Gonzalez toperform a job for him Gonzalez was a warehouse em-ployee under the supervision of Charlie James. It appearsthere was a running dispute between James and Torreswhether Tones had authority over the shipping andwarehouse employees. According to the testimony ofJames, he had exclusive authority over the shipping andwarehouse employees. When Torres asked Gonzalez toperform some work for him, Gonzalez replied that hewould have to clear it with James. Gonzalez went on hisway and Torres said nothing. A few minutes later Torresasked Luis Perez, another warehouseman, to do the samework for him and got the same reply. According toTones he did not ask warehouse employee Victor Febusto do this work. Indeed Torres was unable to recall ifFebus was in the plant.Shortly afterward Torres confronted James and an ar-gument ensued about the supervisory jurisdiction of thewarehousemen. At one point in the argument, Jamesthreatened to punch Torres.2•On the morning of May 3, during Sheng's meetingwith the warehousemen, described above, Torres en-tered. At this time Sheng began a discussion of the May2 incident between Torres and James. Perez was present,but Gonzalez and Febus were absent that day. Shengtold James that Torres was in overall charge of the plantand he could not question his authority. There was nodiscussion concerning Perez' or Gonzalez' deferral of au-thority to James.On May 2 Sheng had contacted his bookkeeper andasked him to come to work on May 3, a Saturday whenthe bookkeeper did not ordinarily work. On the morningof May 3, Sheng gave the bookkeeper a list of 17 em-ployees including Gonzalez, Perez, and Febus and askedhim to prepare a special payroll run because he waslaying off these employees.Sheng contends he fired James, Perez, Gonzalez, andFebus for insubordination to Torres.On May 3 at noon Sheng called James and Perez intohis office. According to the credible testimony of Jamesand Perez told them he had to lay them off because busi-ness was slow. On May 5, Monday, he told Gonzalezand Febus the same thing and gave them an economiclayoff notice.As set forth above, I do not fmd Sheng to be a credi-ble witness. His testimony concerning the termination of19 To the extent Sheng denied such statements, I discredit him for thereasons set forth above.20 In other prior arguments, James had made similar threats. HONEYCOMB PLASTICS CORP.421Gonzalez, Febus, and Perez further supports my conclu-sion. Initially Sheng testified that he fired Gonzalez,`Febus, and Perez because they threatened to punchTorres. There is no evidence to support this allegation.Thereafter Sheng testified he fired the three employeesbecause they refused to follow Torres' orders. In thisconnection Torres himself admitted Febus was not in-volved in the incident. In fact, Torres could not remem-ber whether Febus was even in the plant that day. Basedon the generally credible testimony of Febus, Gonzalez,and Perez," I conclude Gonzalez, Perez, and Febuswere not told by Sheng that they were fired for insubor-dination but rather received the same economic layoffnotice as the other employees.22I now turn to the issue whether Charlie James was dis-criminatorily terminated. The General Counsel contendsthat James was unlawfully terminated because he was at-tempting to stop Torres from unlawfully interrogatingSolano. There was no evidence that James was awarethat Torres was engaged in any unlawful interrogationwhen he was arguing with Solano, which argument ledher to cry. In fact I found insufficient evidence thatTorres unlawfully interrogated Solano. There is no evi-dence that James was engaged in any activity in connec-tion with the Union one way or the other.The Board held in Parker-Robb Chevrolet, 262 NLRB402 (1982), that the discharge of a supervisor violatedSection 8(a)(1) of the Act only in circumstances wherethe discharge interferes with the exercise of the employ-ees' Section 7 rights, such as discharges for refusing tocommit unfair labor practices or failing to prevent union-ization. Belcher Towing Co., 238 NLRB 446 (1978), enfd.614 F.2d 88 (5th Cir. 1980). Although there may be someinconsistency in Sheng's testimony whether James wasbeing laid off or fired for threatening to punch Torres. Iconclude in James' case it was Sheng's intention to ter-minate James for such threat and if he told him it was alayoff rather than a discharge it was to soothe his feel-ings and avoid an argument. In any case there is insuffi-cient evidence to establish such termination was discrimi-natory.On May 1 Respondent sent home four employees fromthe second shift and several third-shift employees afterthey had worked a half shift. The reason for this wasthat as a result of certain construction work in the plant,part of the assembly area was in disarray.On May 2, all the night-shift employees sent homeearly resumed their full shift. However, of the foursecond-shift employees sent home, only Nilda Vilca, whohad not signed a union card was recalled. The otherthree employees, Carmen Silva, Cecilia Narvaez, andEdith Guerrero, who had signed union cards were notrecalled. Vilca subsequently signed a union card after theMay 5 layoffs described below and she was thereafterlaid off. On the other hand, Silva was reinstated on May12 when she went to the plant, pleaded with Sheng totake her back, and told Sheng she only signed a union21 I have considered several minor contradictions in their testimonyand conclude their credibility is not adversely affected.22 I have concluded, as will be discussed below, that all Respondents'alleged economic layoffs were discrimmatonly motivatedcard because she was told it was for insurance.23 More-over, she thereafter signed an affidavit for Respondentalleging she had been threatened with being reported tothe Department of Immigration unless she signed a unioncard, although she admitted on trial she had never beenso threatened.On May 3, a Saturday, Sheng laid off 17 employees.Some were scheduled for layoff on May 3, the otherswere scheduled for layoff on May 5. As set forth above,Sheng called in his bookkeeper to prepare a special pay-roll run for these laid-off employees.24The employees laid off were primarily those employedon the first shift that was heavily prounion and includedLamela, Lana Kennedy, Donna Lennox, Maureen Alday,and Luis Valderrama, the most active union supporters.As set forth above, Sheng had been advised of theprounion support in the first shift and the names of theactive union supporters by Torres on May 2. Additional-ly, the layoffs on May 2, 3, and 5 took place during themiddle of the pay period and on a day other than Re-spondent's usual payday. Thereafter, Respondent laid offtwo additional employees, Nohimy Ayalo on May 9 andNilda Vilca, who had signed a union card on May 5, onMay 12. Many of the employees laid off were admittedlyamong the most senior employees. This was contrary toRespondent's usual policy where layoffs were generallymade according to seniority. Significantly, aside from theusual early winter seasonal layoff, this general layoff rep-resented the first time Respondent laid off employeessince 1981, which layoff interestingly followed the filingOf a petition for election by another labor organization.Moreover, 18 of the 22 employees laid off worked thefirst shift where the Union had by far its heaviest sup-port.Of the utmost significance, as will be discussed indetail below, is the fact that every single employee laid offor terminated signed a union card.Sheng contends that the layoff was necessary for eco-nomic reasons. He specifically contended that in March1987 he was informed by his bank that he had reachedhis credit limit of $750,000 and would be unable toborrow more funds. In addition, he contends that whenhe came back from Taiwan on May 2 he received aletter from one of his larger accounts canceling over$500,000 in expected orders. As a result of these two oc-currences, he determined an immediate layoff was neces-sary.Sheng contended he began a reduction in his staff byterminating Raul Gonzalez, Luis Perez, and Febus for in-subordination in connection with the above-described in-cident between Torres and James. I have concluded thatthey were not terminated for insubordination, but ratherwere informed they were laid off for economic reasonsin the same manner as the other laid-off employees.23 I have concluded, above, that this was an obvious untruth in viewof Silva's extensive organizing activities and her close relation with theUnion.24 Sheng testified he called the bookkeeper m for other business-relat-ed reasons and because he was present anyway he prepared the specialpayroll I do not credit this testimony. 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSheng contended the other employees laid off were se-lected based on a combination of factors that includedseniority, work attitude, performance, and specific needfor the job performed by the employee.Sheng testified that Elena Lamala was the only Hon-eyware employee. She had been employed as the secre-tary to Sales Manager David Pearlman, who left Re-spondent's employ in December 1985. After Pearlmanleft there was very little for Lamela to do, but Shengkept her because he did not want to let her go rightbefore Christmas. Sheng testified that he had been as-.signing Lamela miscellaneous duties since Pearlman's de-,parture to keep her busy but on May 2 decided to elimi-nate her position. However, Sheng also inconsistentlytestified that Lamela was a very important employee tohim, "his girl Friday." In fact he testified that followingPearlman's departure he expanded her duties so that shewas a confidential employee and supervisor. Lamela cre-dibly testified that Sheng had told her during the springof 1986 that the company was very busy. Moreover, sub-sequent to Lamela's termination Respondent advertisedfor a replacement for her.Donna Lennox was Respondent's receptionist. Shealso was the only employee who typed invoices. Accord-ing to Sheng, she was terminated because approximately1 month earlier she had pressured him into giving her awage increase by telling him she had another job and 1threatening to leave unless she received a raise. Lennoxcredibly testified that when she notified Sheng of hernew job he offered to give her a wage increase to matchthe other employer's offer. For that reason she decidedto stay. The records show that, pursuant to this agree-ment, Lennox received a wage increase in March 1986.A second increase effective May 1 was authorized bySheng just prior to his departure for Taiwan on April 25.A replacement was hired for Lennox on May 19. Lennoxwas not recalled.Maureen Alday was the production control clerk. Hermain functions were to record production and to keeptrack of inventory. Sheng testified that he eliminated herposition because there was not enough work availablefor her. In Sheng's affidavit, however he stated that thereason for her termination was poor performance andbad attendance. The record evidence established thatAlday was in fact replaced by another employee on May12. Alday was not recalled.Sheng testified that Lana Kennedy was terminated be-cause there was very little work for her. Sheng testifiedthat on Friday, May 2, Kennedy spent the day cleaningthe conference room because there was no work for her.The credible evidence established that Kennedy had nowork on Friday, May 2, as a result of the constructiongoing on in the assembly area that day that made it im-possible to work there. In fact, in his affidavit, Sheng ad-mitted that the construction was the reason for the lackof work for Kennedy. This construction lasted only afew days. Sheng admitted that Kennedy's functions arenow performed by a new employee hired on May 19.Kennedy was not recalled.Charlie Lutkus was employed by Respondent as atruckdriver. He was hired by Respondent approximatelyin April 1986 and at the time of his termination was earn-ing $6.25 per hour. Sheng testified he was terminated be-cause there were not enough driving duties to keep himoccupied and he did not perform any other work. Hisduties were taken over by the maintenance employee,Larry Vanderlick. Respondent's records establish, how-ever, that Vanderlick was hired as a driver on May 12 ata salary of $450 per week. Lutkus was not recalled.Maria De Carvahlo was a machine operator who alsoworked on the assembly line. She was one of Respond-ent's most senior employees, having begun her employ-ment in 1981. Torres testified he chose her for layoff be-cause of her attitude. Torres admitted, however thatfrom the day she began working for Respondent she hadbeen a complainer about her job assignments.Ana Santos worked for Respondent for approximately3 years. Torres testified that Santos was chosen forlayoff because of her poor attendance. He admitted,however, that Santos had this problem since she washired. At one point Santos quit and was rehired byTorres about May 1985 despite her alleged poor attend-ance record. Torres admits that after her return her at-tendance continued to be poor, possibly worse thanbefore.Torres testified Maria Soto was chosen for layoff be-cause she spent too much time talking, took extendedbreaks, and was frequently found away from her workstation. Torres admitted, however that this had alwaysbeen a problem with Soto. Soto was one of the mostsenior employees. She began her employment with Re-spondent on October 3, 1977.Although Respondent contends that the May layoffswere necessary for economic reasons, the evidence estab-lishes that for at least 6 months prior to April 28, Re-spondent had been operating on a three-shift, 6- to 7-day-a-week schedule. Moreover, during the month of AprilRespondent acquired additional work from an existingcustomer as a result of the closing of one of Respond-ent's competitors. In addition, during this period Re-spondent's warehouse was not large enough to accom-modate the added materials needed and Respondent wasforced to rent trailers to store such materials. Further,during the month of April, Respondent purchased sever-al new pieces of equipment, including an $18,000 forkliftand several mixing machines to handle the added work,and on May 1 knocked down a wall to make room foran additional assembly line. Moreover, various witnessescredibly testified that the plant was extremely busyduring the months of April and May.Respondent's records establish that in April 1986, hehired 28 new employees. Respondent's records furtherestablish that from May 4 to 30, he hired 22 new em-ployees without recalling any of the laid-off employeesexcept for Silva, under the circumstances describedabove.The General Counsel contends that Respondent's deci-sion to lay off 22 employees was discriminatorily moti-vated. The General Counsel has the burden of provingthat the employees' union activities were a motivatingfactor in such alleged discrimination. Once such motivat-ing factor is established, the burden of proof shifts to Re-spondent to establish the same action would have taken HONEYCOMB PLASTICS CORP.423place in the absence of the employees' union activities.NLRB v. Transportation Management Corp., 462 U.S. 393(1983); Wright Line, 251 NLRB 1080 (1983), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).This rationale is like balancing weights on a scale. Thegreater the weight of evidence in the General Counsel'sprima facie case, the greater the weight of evidence Re-spondent in his defense must place on the scale to shiftthe balance. In the instant case, the General Counsel haspresented an awesome mountain of evidence to supportits contention that Respondent's layoff was discriminator-ily motivated.Respondent's knowledge of the employees' union ac-tivities prior to the May 3-5 layoffs is admitted. Thus, onMay 1 Hooker informed Sheng about the Union's organi-zation, and on the evening of May 2 Torres informedSheng that such activity primarily involved the first-shiftemployees. Torres also informed Sheng about the identi-ty of the principal union organizers.Respondent's animus is also admitted. Sheng stated inboth his investigatory affidavit and in court that hewould close his shop before he would bargain with theUnion. Such intensive animus tends to establish an incli-nation to discharge employees. If an employer wouldrather close his shop than bargain with the Union, clear-ly, he would rather discharge some employees ratherthan take the ultimate step of closing his whole shop.That Respondent was willing to discharge employees tocrush union activity is further evidenced by Hooker'sthreats on April 30 and May 1 to discharge employees,Torres' threat on May 1 to discharge employees, andSheng's numerous threats to employees individually andduring shift meetings on May 2 and at various timesthereafter to close the shop rather than bargain with theUnion. It is further evidenced by the other extensiveunfair labor practices committed by Sheng and other25 The following represents the standard calculation in determining theprobability of randomly choosing 20 union card signers from a shop of50 P 20Probability = 100 P 2050 P 20= the number of permutations of 50 things taken 20at a time.100 P 20= the number of permutations of 100 things taken20 at a time.50!agents of Respondent both prior to and subsequent toMay 3, which include unlawful threats to revoke wageincreases, promotion, and unspecified reprisals, unlawfulsurveillance, circulating of a petition to revoke signedunion cards, and the granting of various benefits toinduce employees to abandon their union activities.The timing of the layoff is extremely strong evidenceof Respondent's discriminatory motivation. Sheng was inTaiwan on May 1 when he was first notified of theUnion's activities by Hooker. He aborted his trip andwas back in his shop by the evening of May 2 when helearned the full extent of the Union's organization, andthe identity of the main employee organizers. By thenext morning, May 3, Saturday, he had prepared a list ofunion card signers to be laid off. Such layoff was sched-uled to take place that day and on May 5, in the middleof Respondent's pay period and on a day other than Re-spondent's usual payday. Moreover, Respondent specifi-cally called in his bookkeeper on May 3 to prepare pay-checks for the employees to be laid off, although hisbookkeeper does not ordinarily work on Saturdays.In my opinion, the most astounding and significant evi-dence of Respondent's discriminatory motivation is thefact that every single employee laid off signed a unioncard, all 22 employees and, further, such layoff was pri-marily centered on the first shift, where the Union hadits strongest support and included all the Union's mainemployee organizers.Given Respondent's total unit employee complementwas 108 employees, of which 56 signed union cards, theapproximate mathematical probability of randomly se-lecting 22 card signers is about 184,000 to 1. Such proba-bility undoubtedly increases even more astronomicallywhen one considers the additional factor that all theUnion's principal organizers were included in thelayoff. 25100 employees of which 50 employees had signed union cards Mathemat-ics, a Topical Approach Course by Douglas Bumby and Richard Klutch,pp. 310-350; Charles E. Messell Publishing Co.50!30!100!80!50 x49 x x3130 x29 x 28 • x 1100 X 99 X 98 Š X 81(50-20)4 The notation 50! is50 factorial which100!is 50X49 • X1(100-20)!80x 79 x 78 • x 1Probability =184,000= approx.1 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent's reasons for selecting the employees to belaid off are just totally unbelievable and further establishthat the layoffs were discriminatorily motivated.For example Sheng contends he laid off Lamela be-cause following the departure of Sales Manager Pearl-man, her job functions so diminished that she became ex-pendable. Yet, following Pearlman's departure, he con-tends he expanded her job as to make her a supervisorand confidential employee. Additionally, following herlayoff he placed an ad in a local newspaper for a replace-ment. Another incredible example is Donna Lennox,Sheng contends he laid her off because he was angrythat she pressured him into giving her a raise in March1986. Yet notwithstanding such anger, he authorizedsecond raise for her on April 25, to be effective on May1, 2 days before her layoff. Moreover, shortly after herlayoff, he hired a replacement. Another incredible exam-ple is that of Maria De Carvahlo, one of Respondent'smost senior employees. Torres' incredibly testified shewas selected for layoff because of her poor work atti-tude. However, he also admitted She had such attitudethroughout her employment. Respondent's reasons forthe selecting of Ana Santos and Mario Soto were similarto its reasons for selecting De Carvahlo and are similarlyincredible. Thus, Santos was allegedly selected becauseof poor attendance. Yet she was employed by Respond-ent for 3 years and had consistently been poor in her at-tendance. Soto, another senior employee, was allegedlyselected because she spent too much time talking andtaking breaks. Yet she had admittedly displayed suchconduct throughout her employment.Moreover, the layoffs were not in order of senioritythat was contrary to Respondent's usual practice. Fur-ther, aside from the usual seasonal winter layoff, thislayoff represented the only nonseasonal layoff since 1981.In my opinion the General Counsel has presented anawesome astronomical mountain of evidence tending toestablish Respondent's discriminatory motivation. I nowexamine Respondent's defense.Respondent contends the layoff was economically mo-tivated. Respondent specifically contends the layoff wasnecessitated because he had reached his credit limit of$750,000 from the Howard Savings Bank. Sheng, howev-er, was first notified of this by the bank in March 1986,more than 1 month before the May layoff. Respondentalso contends that the layoff was necessitated by a May 2letter from Durham Industries, one of Respondent'smajor customers canceling $500,000 worth of business.Sheng contends it was the receipt of this letter on May 2that precipitated the layoff on May 3.Credible evidence established, however that notwith-standing that Respondent had reached his credit limit inMarch, Respondent was still maintaining in April a fullthree-shift, 6- to 7-day operation. Moreover, during thisperiod Respondent acquired additional work when oneof its competitors closed. Further during this period, Re-spondent hired substantial additional personnel, madesubstantial purchases of equipment costing over $18,000,and rented trailers- to store additional materials that werenecessitated to fill the additional orders. This is corrobo-rated by the credible testimony of various employeeswho testified that Respondent was busy during theApril-May period. The validity of Respondent's econom-ic defense is further diminished by Respondent's payrollrecords that establish that between May 4 and 30 Re-spondent hired 22 new employees.When I place Respondent's ec,onomic defense coupledwith the facts that it was operating these shifts just priorto the layoffs, and that it recently purchased new and ex-pensive equipment, recently acquired the customers of acompetitor, hired new employees in April, and hired 22new employees in May after the layoffs without offeringrecall to the 22 employees laid off,26 on the scale, along-side the General Counsel's mountain of evidence, noteven a tremor is raised. The balance is not shifted. I con-clude that Respondent has utterly failed to meet itsburden under the Transportation Management and WrightLine considerations.Accordingly, I conclude that the layoffs on May 3, 5,9, and 12 were discriminatory. I fmd such actions viola-tive of Section 8(a)(1) and (3). Moreover, assuming ar-guendo that one were to conclude that the layoffs wereeconomically motivated, in view of Respondent's knowl-edge of the union activists, his extreme animus, and theastronomical improbability that such layoffs should com-prise only union card signers and include all the mostactive union supporters, I would conclude that the em-ployees laid off were discriminatorily selected. As I view26 The General Counsel does not contend that the layoff of CarmenSilva, Edith Guerrero, and Cecilia Narvaez on May 2 was discriminators-ly motivated. The layoffs of these employees were necessitated as theresult of certain construction alterations taking place at this time. Howev-er, all three were union card signers, and it is alleged and the evidencesupports that they were not recalled because of their union activitiesexcept for Silva who, as discussed above, came to Sheng, begged him forreinstatement, and agreed to renounce the Union and support Respond-ent. HONEYCOMB PLASTICS CORP.425the evidence in this case, it is hard to imagine a moreoverwhelming case in support of an 8(a)(1) and (3) viola-tion.The employees laid off by Respondent on May 3 and 5were not notified of their layoff by Respondent untilthey reported for work on Monday, May 5.On May 5, at 7:30 a.m., before work, many of theactive first-shift employees, including Lamela, Kennedy,Donna Lennox, Maureen Alday, were outside the plantdistributing union literature to the first-shift employees asthey were reporting to work. The first shift begins at 8a.m. As the distribution continued Sheng came outsideand began photographing the employees. Sheng contendshe photographed the employees because they wereblocking his driveway. He did not produce the photo-graphs to establish this, however and in view of mycredibility resolution I discredit Sheng and conclude thephotographing of employees distributing union literaturewas done to inhibit the employees' union activities andconstituted unlawful surveillance in violation of Section8(a)(1). Crown Cork & Seal Co.,, 254 NLRB 1340 (1981).As the employees entered the plant carrying union lit-erature, they were told by Sheng, Hooker, Torres, Ro-sario, and Frias that they would have to discard the liter-ature before entering the plant." I conclude Respond-ent's actions interfered with employees' rights to receiveunion literature and was violative of Section 8(a)(1).Gainesville Mfg. Co., 271 NLRB 1186, 1188 (1984), andCases cited therein.On May 5 at 8 a.m., as the employees entered theplant to begin the first shift, they were given a writtennotice announcing layoffs.On May 5 when Lamela, Kennedy, and Lennox cameinto the plant, Sheng told them "now its my time." Hetold them the Union was Mafia, he told them other at-tempts to organize had failed and that he would ratherdie before he would let a union in He said he wouldnever sign a contract with the Union. For the reasonsdescribed above, I find these statements to be unlawfulthreats in violation of Section 8(a)(1). Sheng then ac-cused Lamela of being the "mastermind" of the wholeorganization, and expressed disbelief that these employ-ees could turn on him I find these statements logicallycreate the impression in the minds of these employeesthat their union activities were under surveillance and,for the reasons described above, I find these statementsviolative of Section 8(a)(1).28On May 5, at 12 noon, and at 3:30 and 4 p.m., the laid-off employees had a union meeting at a park about 1-1/2blocks from Respondent's plant, Sheng, Torres, and Ro-sario, Respondent supervisors, were observed by em-plyees attending the meeting photographing the meeting.Respondent offered no reason why such photographswere necessary." I conclude such activity constitutesclear and unlawful surveillance in violation of Section8(a)(1). Crown Cork & Seal Co., supra. Employees NildaVilca and Nohimy Ayalo who had not been part of theMay 3-5 layoff were observed in attendance at these27 Respondent's denials are discredited.28 Sheng's denials are discredited.29 To the extent Respondent's witnesses denied taking such photo-graphs, such demals are not credited.meetings. They were laid off on May 9 and 12, respec-tively.Between May 5 and 12, Sheng held several meetingswith the employees on all shifts. During the course ofthese meetings he told the employees not to sign unioncards and asked them to report to him instances whereunion representatives asked them to sign cards. I findsuch conduct interferes with the employees' right to or-ganize and is violative of Section 8(a)(1). Union CarbideCorp., 259 NLRB 974 (1983); J. H Block & Co., 247NLRB 262 (1980). Sheng also told the employees that ifthey joined the Union he would close the shop rather:than bargain with the Union. I find such statement to bean unlawful threat in violation of Section 8(a)(1). SouthNassau Communities Hospital, 262 NLRB 1166 (1982).He also promised the employees wage increases, in-Creased insurance benefits, and a paid Labor Day trip. Ifmd such statements to be unlawful promises of benefit inviolation of Section 8(a)(1). Windsor Industries, 265NLRB 1009, 1016 (1982), enfd. in part 730 F.2d 860 (2dCir. 1984). Sheng also told employees that he was goingto prepare a petition for the employees to sign thatwould have the effect of revoking their previouslysigned union cards. Sheng thereafter prepared such peti-tion and had an employee circulate it. Within 2 days 50employees signed this petition, although 20 had not'signed union cards. I find the suggestion of such petitionand its subsequent circulation, particularly in view of Re-spondent's other massive contemporaneous unfair laborpractices, to be a violation of Section 8(a)(1) of the Act.Frontier Dodge, 272 NLRB 722, 732 (1984); GaystonCorp., 265 NLRB 1, 12 (1982).3•The evidence established that Respondent granted ageneral wage increase about January of each year. Occa-sionally merit increases were granted during the year.However, after the commencement of the Union's orga-nization campaign and Respondent's unfair labor prac-tices that included the promise of wage increases andother benefits Sheng gave raise increases to 52 employ-ees over a period from May 6 through October 14. Addi-tionally, on May 15, Respondent posted a notice offeringits employees the opportunity to purchase toys manufac-tured by Respondent at discount prices. Respondent hadmade such offer on only two prior occasions, bothduring the Christmas holidays. Also, sometime in May,shortly after the layoffs, Respondent promised its em-ployees a paid labor day trip to Atlantic City, which wasgranted to the employees that Labor Day. The only pre-vious trip granted was in 1981 during another unioncampaign.It is Well settled that the granting of benefits to em-ployees after the commencement of a union organizingdrive raises a strong inference that such benefits were de-signed to influence the employees to withhold their sup-port for the union. NLRB v. Exchange Parts Co., 375U.S. 405 (1964). Where an employer grants benefitsduring a period of union activity, the legality of that actdepends on whether the benefit conforms to the employ-3• To the extent Sheng has denied making such statements or engagingin such actions, his denials are not credited. 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDer's past practice or had been determined prior to theemployer's knowledge of the employees' union activity.Pace Oldsmobile, 256 NLRB 1001, 1009-1010 (1981).In the instant case, the evidence established that Re-spondent deviated from its pass practice in its granting ofwage increases. Thus, in a matter of 6 months, 52 em-ployees received wage increases in addition to theirannual or initial increases. This represents a tremendousincrease in the number of employees who received suchincreases in past years. This deviation in past practice,coupled with the timing of the increases that beganshortly after Respondent made promises of wage in-creases at the height of Respondent's unlawful conductand in connection with his antiunion campaign, establishthat these wage increases were designed to discourage itsemployees from supporting the Union.Similarly, Respondent's granting of product discountsto its employees was a deviation from Respondent's pastpractice. Sheng admitted that he had granted such dis-counts only once or twice before, during the Christmasholidays, when such toy discounts would be logical.Never had Respondent granted such benefits at this timeof the year.As to the Labor Day trip, the evidence demonstratesthat the paid trip to Atlantic' City was announced by Re-spondent shortly after the commencement of the Union's,organizing drive. This was also contrary to Respondent'spast practice.I find the granting of such benefits, during the Union'scampaign and at a time when Respondent contends aneconomic layoff, was necessary is not only inconsistentwith its economic defense, but tends to further establishthe discriminatory nature behind the granting of suchbenefits. I therefore conclude that under the circum-stances described above, the granting of these wage in-creases and above benefits by Respondent constitutes aviolation of Section 8(a)(1) of the Act. Holiday Inn-Glen-dale, 277 NLRB 1254 (1985); Win. T. Burnett & Co., 273NLRB 1084, 1090 (1984); Allied Lettercraft Co., 272NLRB 612, 618 (1984); Scott Glass Products, 261 NLRB906 (1982).The Supreme Court has approved the practice of re-quiring a bargaining order remedy in cases where it isshown that a union has attained a majority status and anemployer has thereafter engaged in such egregious andcoercive unfair labor practices so as to make a fair elec-tion virtually impossible. In these cases the possibility oferasing the effects of the unfair labor practices and of en-suring a fair election by the use of traditional remedies isslight and employee sentiment regarding representationonce expressed through cards would, on balance, bebetter protected by issuance of a bargaining order.NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).In the instant case, the evidence established that as ofMay 5 the Union had received valid authorization cardsfrom a majority of employees in an appropriate.31The evidence further established that the Union's ex-tremely successful organization began on April 29 andthat by May 5, following Respondent's commission of51 As set forth and described above, the Union received 58 valid cardsin an appropnate unit of 108 employeesextensive unfair labor practices by Respondent's presi-dent and its high-level supervisors that included surveil-lance of union activities, threats to lay off and dischargeemployees, threats to withhold promotions, threats of un-specified reprisal, threats to close the shop, and the dis-criminatory layoff of 22 unit card signing employees, in-cluding all the Union's principal organizers, the Union's or-ganization was stopped dead in its tracks. The Union wasthereafter unable to obtain another signed authorizationcard. I attribute the Union's inability to obtain furthercards not only to Respondent's extensive unfair laborpractices between May 1 and 5 but to those unfair laborpractices committed by Respondent after May 5 that in-cluded surveillance of union activities, further threats toclose the shop, coercing employees to sign a petition re-voking their signed authorization card, which was sosuccessful that 20 of the 51 employees who signed suchpetition had never signed union cards, and granting em-ployees' raises and other benefits. It is hard to imagine amore intensive, extensive, and unlawful retaliatory cam-paign of unfair labor practices by an employer than Re-spondent's. It was 100 percent successful. In my opinion,the only adequate remedy appropriate in this case mustinclude a bargaining order to protect the employees'rights. Conducting a fair election in this case wouldclearly be impossible. Dresser Industries, 248 NLRB 33(1980); Standard-Coosa-Thatcher, 257 NLRB 304 (1981);Modern Mfg. Co., 261 NLRB 534 (1982).Respondent contends a bargaining order is not appro-priate in this case because of unfair labor practices attrib-uted to the Union.The credible facts establish that on the afternoon ofMonday, May 5, following Respondent's unlawful layoff,Lamela solicited a card from Robinson Padilla, a second-shift employee, as Padilla was arriving at the plant in acar with two or three other employees. Lamela ap-proached the car and asked Padilla if he would sign acard. At that time Sheng was on the sidewalk only, a fewfeet from the car, unlawfully photographing the Union'sorganization activity and urging employees not to signunion cards. At the same time a police car arrived andinstructed the driver of the car Padilla was seated in tomove as it was blocking traffic. When the car began tomove, Lamela spontaneously told Padilla that if he didnot sign a union card she would report him to Immigra-tion. Padilla then signed. Padilla's card has not beencounted towards the Union's majority.Padilla was the last person to sign a union card. Al-though there were two or three other employees presentwhen the threat was made, all of them had alreadysigned union cards. There is no other credible evidencethat Lamela, or any other employee, or any union repre-sentative similarly threatened any employee or engagedin other unlawful conduct to obtain signed union cards.The Board has withheld bargaining orders in appropri-ate cases when a union engages in severe misconduct inviolation of the Act. Laura Modes Co., 144 NLRB 1592,1596 (1963); Union Nacional de Trabajadores (Carborun-dum Co.), 219 NLRB 862, 863-864 (1975), enfd. as modi-fied 540 F.2d (1st Cir. 1976), cert. denied 429 U.S. 1039(1977). In determining whether a bargaining order is 2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By threatening to discharge its employees becauseof their union activities, Respondent has violated Section8(a)(1) of the Act.4.By threatening to lay off employees because of theirunion activities, Respondent has violated Section 8(a)(1)of the Act.5.By threatening to deny or withhold promotions toemployees because of their union activities, Respondenthas violated Section 8(a)(1) of the Act.6.By threatening its employees with revocation ofpromised wage increases because of their union activities,Respondent has violated Section 8(a)(1) of the Acts7.By threatening employees to close its shop becauseof their union activities, Respondent has violated Section8(a)(1) of the Act.8.By threatening its employees with unspecified re-prisals because of their union activities, Respondent hasviolated Section 8(a)(1) of the Act.9.By creating the impression among its employees thatits union activities were under surveillance, Respondentviolated Section 8(a)(1) of the Act.10.By engaging in surveillance of the union activitiesof its employees, Respondent violated Section 8(a)(1) ofthe Act.11.By coercing its employees to spy on the union ac-tivities of its employees and report back to it on such ac-tivities, Respondent violated Section 8(a)(1) of the Act.12.By interfering with its employees right to receiveunion literature and their rights to organize on behalf ofthe Union, Respondent violated Section 8(a)(1) of theAct.13.By preparing, circulating, and coercing its employ-ees to sign a petition revoking their previously signedunion authorization cards, Respondent violated Section8(a)(1) of the Act.14.By promising its employees wage increases and im-provement in other benefits to induce them to abandontheir union activities, Respondent violated Section 8(a)(1)of the Act.15.By granting its employees wage increases to inducethem to cease their union activities, Respondent violatedSection 8(a)(1) of the Act.16.By granting its employees a paid Labor Day trip toinduce them to cease their union activities, Respondentviolated Section 8(a)(1) of the Act.17.By granting its employees product discounts toinduce them to cease their union activities, Respondentviolated Section 8(a)(1) of the Act.18.by discriminatorily terminating the employment ofand or refusing to reinstate the below-named employeesbecause of their union activities, Respondent violatedSection 8(a)(1) and (3) of the Act:Maureen AldayNohimy AyaloMaria CasasMaria De CarvahloAna De LucaVictor FebusRaul GonzalezElena LamelaDonna LennoxCharles LutkusMaria MejiaCecilia NarvaezLuis PerezAna Santos,HONEYCOMB PLASTICS CORP.427warranted, the Board balances the severity of the em-ployer's unfair labor practices against the union miscon-duct. Maywood Plant of Grede Plastics, 235 NLRB 363(1978); New Fairview Hall Convalescent Home, 206 NLRB688 (1973), cert. denied 423 U.S, 1053 (1976); ConairCorp., 261 NLRB 1189 (1982).In the instant case, Respondent engaged in an exten-sive campaign of serious unfair labor practices, includingthreats of plant closure and the discharge of approxi-mately 20 percent of the unit, The record establishesonly one instance of misconduct by an employee duringthe course of the organizing campaign that could be at-tributable to the Union.32 Padilla's card was invalidated.Moreover, Padilla was the last employee to sign a card. Iconclude Lamela's actions did not affect the validity ofany of the 56 otherwise valid cards previously obtained.I also conclude Lamela's action was a spontaneous andisollated act that is clearly insufficient to deny the Uniona bargaining order.THE REMEDYHaving found that Respondent has engaged in variousunfair labor practices, I shall recommend that they ceaseand desist therefrom and take certain affirmative actionsnecessary to effectuate the policies of the Act.Because I have found that Respondent discriminatorilylaid off and thereafter refused to recall the employees setforth above, I shall recommend that Respondent be or-dered to offer them immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions of employment, withoutprejudice to their seniority or other rights and privileges.I shall also recommend that Respondent make wholethe employees set forth below for any loss of earningsthey may have suffered by reason of the discriminationagainst them from the date of their layoff until the datesof their reinstatement or offers of reinstatement.l3ackpay for the above employees shall be computed inaccordance with the formula approved in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).I shall also recommend that Respondent remove fromits records any reference to their unlawful terminationand to provide written notice of such removal to thoseemployees, and to inform them that Respondent's unlaw-ful conduct will not be used as a basis for further person-nel actions concerning them. Sterling Sugars, 261 NLRB472 (1982).In view of the extensive and serious unfair labor prac-tices committed by Respondent and my conclusion thatsuch unfair labor practices have made a fair election im-possible, I shall recommend that a bargaining order issuein an appropriate unit described below.CONCLUSIONS OF LAWI. Respondent is, and has been, at all material times, anemployer engaged in commerce within the meaning ofthe Act.32 Respondent filed unfair labor practice charges against the Unionbased on the facts of the above incident. The Union subsequently enteredinto a settlement agreement remedying the unfair labor practice alleged. 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLuz GuamanCarmen SilvaEdith GuerreroMaria SotoNieves HernandezLuis ValderramaLana KennedyNilda Vilca19.The following employees of Respondent constitutea unit appropriate for the purpose of collective bargain-ing within the meaning of Section 9(b) of the Act:All regular full- and part-time production, mainte-nance and warehouse employees, including clericalemployees, employed by Respondent at its Kearny,New Jersey facility, but excluding confidential em-ployees, managerial employees, guards and supervi-sors as defined in the Act.20.About May 5, 1986, a majority of the unit de-scribed above in paragraph 19 selected the Union as theirrepresentative for the purposes of collective bargaining.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Honeycomb Plastics Corporation,Honeyware Products, Inc., Laminray Corporation andHangerplast, Inc., Kearny, New Jersey, its officers,agents, successors, and assigns, shall1. Cease and desist from(a)Threatening to discharge its eployees because oftheir activities on behalf of Local 867, Warehousemen,Plastic Processing, Electrical Components, Productionand Maintenance Employees a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America.(b)Threatening to lay off employees because of theirunion activities.(c)Threatening to deny or withhold promotions toemployees because of their union activities.(d)Threatening its employees with revocation ofpromised wage increases because of their union activities,Respondent has violated Section 8(a)(1) of the Act.(e)Threatening employees to close its shop because oftheir union activities.(f)Threatening its employees with unspecified reprisalsbecause of their union activities.(g)Creating the impression among its employees thatits union activities were under surveillance.(h)Engaging in surveillance of the union activities ofits employees.(i)Coercing its employees to spy on the union activi-ties of its employees and report back to it on such activi-ties.(j)Interfering with its employees right to receiveunion literature and their rights to organize on behalf ofthe Union.33 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the fmdings, conclusions, and recommendedOrder shall, as provided m Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(k)Preparing, circulating, and coercing its employeesto sign a petition revoking their previously signed unionauthorization cards.(1) Promising its employees wage increases and im-provement in other benefits to induce them to abandontheir union activities.(m)Granting its employees wage increases to inducethem to cease their union activities.(n)Granting its employees a paid Labor Day trip toinduce them to cease their union activities.(o)Granting its employees product discounts to inducethem to cease their union activities.(p)Discriminatorily terminating the employment ofand/or refusing to reinstate its employees because oftheir union activities.(q)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrainfrom any or all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to the employees set forth in paragraph 18 ofthe conclusions of law, full and immediate reinstatementto their former or substantially equivalent positions ofemployment, without prejudice to their seniority or toother rights and privileges previously enjoyed.(b)Make the above employees whole for any loss ofearnings they may have suffered by reason of the dis-crimination against them in the manner set forth in theremedy section of the decision.(c)Recognize and bargain, on request, with the Unionas the exclusive bargaining representative of the employ-ees in the appropriate unit consisting of all regular full-and part-time production, maintenance and warehouseemployees, including clerical employees, employed byRespondent at its Kearny, New Jersey facility, but ex-cluding confidential employees, managerial employees,guards and supervisors as defined in the Act, with re-spect to wages, hours, and other conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a signed agreement.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its place of business in Kearny, New Jersey,copies of the attached notice marked "Appendix."34Copies of the notice, on forms provided by the RegionalDirector for Region 22, after being signed by the Re-spondent's authorized representative, shall be posted by34 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NattonalLabor Relations Board." HONEYCOMB PLASTICS CORP.429the Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(t) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDD(NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT threaten to discharge our employees be-cause of their union activities on behalf of Local 867,Warehousemen, Plastic Processing, Electrical Compo-nents, Production and Maintenance Employees alwInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO.WE WILL NOT threaten to lay off employees becauseof their union activities.WE WILL NOT threaten to deny or withhold promo-tions to employees because of their union activities.WE WILL NOT threaten employees with revocation ofpromised wage increases because of their union activities.WE WILL NOT threaten employees to close its shop be-cause of their union activities.WE WILL NOT threaten employees with unspecified re-prisals because of their union activities.WE WILL NOT create the impression among employeesthat their union activities are under surveillance.WE WILL NOT engage in surveillance of the union ac-tivities of our employees.WE WILL NOT coerce our employees to spy on theunion activities of employees and report back to us onsuch activities.WE WILL NOT interfere with our employees' right toreceive union literature and their rights to organize onbehalf of the Union.WE WILL NOT prepare, circulating, and coerce our em-ployees to sign a petition revoking their previouslysigned union authorization cards.WE WILL NOT promise its employees wage increasesand improvement in other benefits to induce them toabandon their union activities.WE WILL NOT grant employees wage increases toinduce them to cease their union activities.WE WILL NOT grant employees a paid Labor Day tripto induce them to cease their union activities.WE WILL NOT grant employees product discounts toinduce them to cease their union activities.WE WILL NOT discriminatorily terminate the employ-ment of or refuse to reinstate our employees because oftheir union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrainfrom any or all such activities.WE WILL offer to the below-named employees full andimmediate reinstatement to their former or substantiallyequivalent positions of employment, without prejudice totheir seniority or to other rights and privileges previous-ly:Maureen AldayElena LamelaNohimy AyaloDonna LennoxMaria CasasCharles LutkusMaria De CarvahloMaria MejiaAna De LucaCecilia NarvaezVictor FebusLuis PerezRaul GonzalezAna SantosLuz GuamanCarmen SilvaEdith GuerreroMaria SotoNieves HernandezLuis ValderramaLana KennedyNilda VilcaWE WILL make the above-named employees whole forany loss of earnings they may have suffered by reason ofthe discrimination against them in the manner set forth inthe remedy section of the decision.WE WILL recognize and bargain, on request, with theUnion as the exclusive bargaining representative of theemployees in the following appropriate unit with respectto wages, hours, and other conditions of employment,and, if an understanding is reached, embody the under-standing in a signed document:All regular full and part-time production, mainte-nance and warehouse employees, including clericalemployees, employed by us at our Kearny, NewJersey facility, but excluding confidential employ-ees, managerial employees, guards and supervisorsas defined in the Act.HONEYCOMB PLASTICS CORPORATION,HoNEywARE PRODUCTS, INC., LAMINRAYCORPORATION AND HANGERPLAST, INC.